UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1868


In Re: JOHN F. JEF CURRAN, III,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:11-cr-00687-RDB-1)


Submitted:   December 3, 2014               Decided:   December 11, 2014


Before MOTZ and KING, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


John F. Jef Curran, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John      F.   Jef    Curran,        III,   petitions      for   a   writ   of

mandamus, alleging the district court has unduly delayed acting

on his motion to vacate conviction in accordance with Fed. R.

Crim. P. 52(b).       He seeks an order from this court directing the

district   court     to   act.      Our     review      of    the   district      court’s

docket reveals that the district court has denied the motion.

Accordingly,    because     the     district       court      has   recently      decided

Curran’s   case,     we   deny     the     mandamus     petition       as   moot.      We

dispense   with      oral       argument    because          the    facts   and     legal

contentions    are    adequately      presented        in     the   materials      before

this court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            2